Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are presented for examination.
This office action is in response to the substitute specification/documents submitted on 4/29/20.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
The following terms lack antecedent basis:
Claim 1 – line 9, “the virtual machine”.  
As to claims 2-7, these claims depends on claim 1 and are rejected based on dependency.
Claims 8-14 and 15-20 are rejected for the same reason as claims 1-7 above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what 

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 (i.e. claims 1 and 6) of US Patent 10,572,292 (hereafter ‘292). The difference being a slight difference in wording and that claim 6 of Patent ‘292 is silent on the explicit selection of a host to place the virtual machine.  However, claim 6 of Patent ‘292 disclosed the identification of a host to place the virtual machine.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to explicitly perform an intended act as a matter of design choice to achieve the predictable result of placing the virtual machine in a preferred host that satisfy the virtual machine requirement.
As to claims 2-3, these claims are rejected for the same reason as claim 1 above with respect to claims 2 and 5 of patent ‘292. Furthermore, the difference being claims 2-3 of the instant application and claims 2 and 5 of patent ‘292 are claimed in a different claim hierarchy. However, implementing claims in different claim hierarchy are well known in the art and would have been a matter of design choice.
See example mapping of claims 1-3 of the instant application with respect to claims 2 and 5-6 of patent ‘292 below.
As to claims 8-10 and 15-17, these claims are rejected for the same reason as claims 1-3 above with respect to claims 9, 12-13, 16 and 19-20 of patent ‘292.

US Patent 10,572,292
Instant Application
1. A system, comprising: 
at least one computing device comprising at least one processor and at least one memory; 
program instructions executable in the at least one computing device that, when executed by the at least one computing device, cause the at least one computing device to: 
identify a configuration of a virtual machine that indicates that a virtual graphics processing unit (vGPU) is to be utilized in an execution of the virtual machine, the configuration comprising a graphics computing requirement comprising a preferred graphics card for the virtual machine, wherein the configuration is platform independent; identify a plurality of hosts available in a computing environment to place the virtual machine, wherein each of the plurality of hosts comprises at least one of 
identify one of the plurality of hosts to place the virtual machine based at least in part on the graphics computing requirement, the one of the plurality of hosts being identified based at least in part on and identification of an available one of the plurality of hosts comprising the preferred graphics card having a highest host load.

6. The system of claim 1, further comprising program instructions executable in the at least one computing device that, when executed by the at least one computing device, cause the at least one computing device to: 
identify another configuration of another virtual machine that does not specify a preferred graphics card; and 
identify another one of the plurality of hosts to place the another virtual machine based at least in part on a priority determined for each of the plurality of hosts.

at least one computing device comprising at least one processor and at least one memory; 

program instructions stored in the at least one memory, wherein the program instructions, when executed by the at least one processor, cause the at least one computing device to at least: 
identify a virtual machine configuration comprising a platform independent graphics computing requirement, wherein a virtual graphics processing unit (vGPU) is to be utilized in an execution of the virtual machine; 



identify a plurality of hosts in a computing environment to place the virtual machine, wherein the plurality of hosts satisfy the platform independent graphics computing requirement; and 

select one of the plurality of hosts to place the virtual machine based at least in part on a priority determined for a respective one of the plurality of hosts.
2. The system of claim 1, wherein the graphics computing requirement further comprises at least one of: a video memory requirement, a central processing unit (CPU) requirement, and a random-access memory (RAM) requirement.
2. The system of claim 1, wherein the platform independent graphics computing requirement comprises at least one of: a video memory requirement, a central processing unit (CPU) requirement, and a random-access memory (RAM) requirement.
5. The system of claim 1, wherein the virtual machine is one of a plurality of virtual machines (VMs) executing in a computing environment; and further comprising program instructions executable in the at least one computing device that, when executed by the at least one computing device, cause the at least one computing device to, in response to a delete request or an optimization requested being identified, reassign at least one of the plurality of VMs to another host based at in part on an order in which the plurality of VMs were created.


  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6, 8-9, 13, 15-16 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PG Pub. 2016/0057074 to Jacobs et al. (hereafter Jacobs).
Jacobs was cited in applicant’s IDS filed on 12/3/20.

As to claim 15, Jacobs teaches the invention as claimed including a method, comprising: 
identifying a virtual machine configuration comprising a platform independent graphics computing requirement [although the option of a special requirement of a particular version of an operating system (i.e. platform) is available they were not part of the special characteristics of the workload nor special features of the blade servers, hence the examiner is treating the configuration as platform independent, paragraph 43; Figs. 5A-5B] (Note: platform is broadly 
identifying a plurality of hosts available in the computing environment to place the virtual machine, wherein each of the plurality of hosts satisfy the platform independent graphics computing requirement [servers and resource availability, Block 415, Fig. 4 and corresponding text; special requirements such as particular GPU, Fig. 5B and corresponding text]; and 
selecting one of the plurality of hosts to place the virtual machine based at least in part on a priority determined for a respective one of the plurality of hosts [priority value assigned to each blade and VM is assigned to the blade that has the highest priority, paragraph 44, lines 10-11; paragraph 46, lines 1-9; paragraph 52, lines 1-6].  

As to claim 16, Jacobs teaches the invention as claimed including wherein the platform independent graphics computing requirement comprises at least one of: a video memory requirement, a central processing unit (CPU) requirement, and a random-access memory (RAM) requirement [workload characteristics, Fig. 5A; paragraph 40]. 

As to claim 19, Jacobs teaches the invention as claimed including wherein the priority is assigned based at least in part on a specification of a graphics card installed on a respective one of the plurality of hosts [particular GPU as a feature for sorting and priority assignment, paragraphs 44-45].

As to claims 1-2, 6, 8-9 and 13, these claims are rejected for the same reason as claims 15-16 and 19 above. Furthermore, Jacobs teaches processor, memory and program instructions [Figs. 2-3 and corresponding text].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7, 11, 14, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs as applied to claims 1, 8 and 15 above.

As to claim 18, Jacobs teaches the invention substantially as claimed including selecting the one of the plurality of hosts based at least in part on the one of the plurality of hosts having a highest priority among the plurality of hosts [priority value assigned to each blade and VM is assigned to the blade that has the highest priority, paragraph 44, lines 10-11; paragraph 46, lines 1-9; paragraph 52, lines 1-6].  Jacobs does not specifically teach hosts that are equally loaded.  

As to claim 20, Jacobs does not specifically teaches wherein the priority is assigned based at least in part on a release date of a graphics card installed on a respective one of the plurality of hosts.  However, hardware release date or version is well known in the art.  Furthermore, Jacob disclosed particular GPU as a feature for sorting and priority assignment [paragraphs 44-45].  It would have been obvious before the effective filing date of the claimed invention to have include various features in prioritizing the assignment of a VM to a host to ensure the VM is being assigned to the best matched host.

As to claims 4, 7, 11 and 14, these claims are rejected for the same reason as claims 18 and 20 above.  

Allowable Subject Matter
Claims 3, 5, 10, 12 and 17 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and by overcoming the 35 U.S.C. 112(b) and/or non-statutory double patenting rejection(s) above.

The following is a statement of reasons for the indication of allowable subject matter:  

The prior arts of record when taken individually or in combination do not expressly teach or render obvious, in the context of the claims taken as a whole, the invention as recited in independent claims 3, 5, 10, 12 and 17.
Neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art before the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 3, 5, 10, 12 and 17 as a whole.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QING YUAN WU whose telephone number is (571)272-3776.  The examiner can normally be reached on M-F 9AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QING YUAN WU/Primary Examiner, Art Unit 2199